Citation Nr: 0615377	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-34 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to May 
1946; he died in February 2000.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In June 2003, the appellant and her daughter appeared and 
offered testimony before a Decision Review Officer at the RO.  
A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran died in February 2000, at the age of 75.  The 
immediate cause of death was reported as cardiopulmonary 
arrest secondary to sepsis, secondary to nosocomial 
pneumonia, secondary to decubitus ulcer, grade III.  Listed 
as other significant conditions contributing to death were 
pulmonary tuberculosis, class III; cerebrovascular accident, 
old, probably infarct with left hemiparesis; and upper 
gastrointestinal bleeding secondary to stress-induced 
gastritis.  

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, catatonic type, evaluated as 
30 percent disabling.  

3.  The service-connected schizophrenia was a contributory 
cause of his death.  


CONCLUSION OF LAW

The veteran's death was due to a disability that was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5102, 5103, 5103A, 5106, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
March 2002 from the agency of original jurisdiction (AOJ) to 
the appellant that was issued prior to the initial AOJ 
decision.  That letter informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA obtained 
medical opinions in February 2001 and August 2003.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The record reflects that the veteran died in February 2000, 
at the age of 75.  A certificate of death, dated in February 
2000, shows that the veteran's death was attributed to 
cardiopulmonary arrest secondary to sepsis, secondary to 
nosocomial pneumonia, secondary to decubitus ulcer, grade 
III.  Listed as other significant conditions contributing to 
death were pulmonary tuberculosis, class III; cerebrovascular 
accident, old, probably infarct with left hemiparesis; and 
upper gastrointestinal bleeding secondary to stress-induced 
gastritis.  

At the time of the veteran's death, service connection was in 
effect for schizophrenia, catatonic type, evaluated as 30 
percent disabling.  

The veteran was afforded a VA compensation examination in 
February 1997, at which time it was noted that the veteran 
was being followed at the VA medical center for his 
psychiatric disorder, and was manageable at home.  Occasional 
tantrums were reported until November 1996 when the veteran 
apparently suffered a stroke; he was confined at a local 
hospital for 3 weeks and transferred to a Metro Manila 
Hospital for 3 weeks.  At the time of the examination, it was 
noted that he was always irritable and would shout and scream 
for no apparent reason.  It was reported that bladder and 
bowel incontinence was also manifested; the veteran was now 
like a child and had to be cared for by a nurse at home.  On 
examination, the veteran was seen as poorly kept, clinically 
ill looking.  Left hemiparesis was noted.  Speech was slurred 
and hardly comprehensible.  Mood swings was evident; the 
veteran would be cooperative, but suddenly becomes irritable.  
Affect was restricted, often times flat.  He often starred 
blankly into space and responses were irrational and 
tangential.  There was paucity of thought contents.  He was 
oriented only to person.  Memory was poor, attention span 
limited.  Judgment was poor, and insight was limited.  The 
pertinent diagnosis was schizophrenia, chronic, 
undifferentiated; the examiner assigned a global assessment 
of functioning score of 40.  The examiner stated that the 
veteran was mentally incompetent to handle funds.  

In an addendum to the above examination, dated in June 1997, 
a VA examiner noted that the veteran's present condition was 
due to the stroke which has contributed immensely to the 
further deterioration of the veteran's schizophrenia.  The 
examiner explained "we cannot isolate one from the other and 
pinpoint the differences, but we can say that it was 
determined that the veteran's condition has a GAF score of 40 
due to the presence of cerebral infarct (stroke) and 
schizophrenia."  In a clinical abstract, dated in October 
1997, a VA examiner explained that the veteran had been 
receiving treatment for schizophrenia since March 1973 for a 
diagnosis of chronic schizophrenia.  The examiner noted that 
the veteran was admitted to St. Luke's in November 1996 due 
to left hemiparesis.  He was discharged in December 1996 with 
the diagnosis of cerebrovascular accident, infarct, with left 
hemiparesis, and hypertension.  It was noted that he 
currently had episodes of shouting spells, and he had to be 
supervised in his daily activities and grooming.  

The veteran was afforded a VA examination in November 1999, 
at which time it was noted that veteran's psychiatric 
disorder improved sometime in the 1970's, but the illness 
recurred in 1990's.  It was noted that there were times when 
he was very manageable and he was completely alright, and he 
was able to feed and groom himself.  In 1996, he started 
behaving abnormally; he was restless, combative, irritable, 
shouting, lying down and getting up.  He was brought to the 
medical center, given medications, but he was discharged 
unimproved.  He became isolated, lying on the floor, playing 
with urine and feces, refusing to walk or talk, and the 
relatives forced medicine on him.  On examination, it was 
noted that the veteran was lying on the stretcher, weak 
looking with urine stench on his blanket.  He had poor eye 
contact, with repetitive purposeless movement of the right 
arm and persistently clenched left hand, no verbal output 
elicited.  He had nodding movements of the head and no sign 
of meaningful interaction.  Some atrophy of the leg muscles 
were noted, but no waxy flexibility, poor cognition.  He was 
not able to maintain minimal personal hygiene and other basic 
activities of daily living.  The pertinent diagnosis was 
chronic schizophrenia, undifferentiated type; and organic 
mental disorder.  The examiner assigned a GAF score of 10; 
the veteran was mute, bedridden, with persistent urinary and 
fecal incontinence as a result of the combination of the 
organic mental disorder and schizophrenia.  

In September 1999, the VA medical center certified that the 
veteran had been admitted to their facility on September 12, 
1999, and was confined with the diagnoses of: cerebrovascular 
accident, old, probably thrombosis of RMCA with left 
hemiparesis; schizophrenia, undifferentiated; pneumonia, 
moderate risk; and benign prostatic hypertrophy.  A 
certificate, dated February 21, 2000, noted that the veteran 
was admitted to the VA medical center on February 8, 2000, 
and was confined at the hospital with the diagnoses of: 
pulmonary tuberculosis, class III; decubitus ulcer, grade 
III; schizophrenia, undifferentiated; CAP, high risk; and BOO 
secondary to trapped prostate.  

The veteran's claims folder was referred to a VA staff 
physician to provide a medical opinion.  In a medical 
opinion, dated in March 2001, Dr. E. L. R. indicated that she 
had reviewed the veteran's claims folder.  The examiner 
observed that the veteran's mental condition deteriorated 
sometime in 1996 when he suffered a cerebrovascular accident.  
Since then, she noted that the veteran's mental condition 
became worse until he became bedridden and died of infection.  
The psychiatrist noted that the cause of the veteran's death 
was not the result of his schizophrenia; rather, it was due 
to complications of the cerebrovascular accident.  However, 
the psychiatrist opined that the mental conditions 
(schizophrenia, dementia, organic mental disorder from 
cerebral infarction) equally contributed to the veteran's 
deteriorating health.  

Of record is a medical opinion from Dr. Ponciano Z. Jerez, 
dated in June 2002, head of the Department of Psychiatry, 
indicating that the veteran's schizophrenia influenced the 
course of the general medical condition as shown by a 
temporal association between the disorder and the development 
or exacerbation of, or delayed recovery from the general 
medical condition of the veteran.  Dr. Jerez also noted that 
the veteran's schizophrenia interfered with the treatment of 
the general medical condition, and it contributed additional 
health risks for the veteran.  Dr. Jerez indicated that, as 
schizophrenic patients often lack insight of their illness, 
their maladaptive behavior, uncooperativeness and 
noncompliance to treatment instructions and medications 
directly or indirectly impose further risks to their general 
medical condition.  Dr. Jerez noted that the veteran even 
refused to eat and drink to the point that he was 
hospitalized from September 12, 1999 to October 4, 1999 at 
the VA medical center and was given blood transfusion.  He 
was readmitted in December 1999.  At home, he was bedridden 
and still managed to hit his wife and daughter whenever they 
insisted to turn him around and assisted to his needs.  He 
developed decubitus ulcers as a result of his refusal to be 
cared for.  He was again hospitalized on February 8, 2000.  
The psychiatrist concluded that the veteran's lack of insight 
and maladaptive behavior due to schizophrenia indeed 
aggravated his general medical condition that he expired on 
February [redacted], 2000.  

The records indicate that the veteran was admitted on 
February 8, 2000 because of difficulty breathing.  The 
veteran continued to experience difficulty breathing, and he 
had been having persistent hypotension throughout his period 
of hospitalization.  He subsequently developed respiratory 
arrest and when into cardiopulmonary arrest and he died on 
February [redacted], 2000.  

At her personal hearing in June 2003, the appellant 
maintained that she had a difficult time taking care of the 
veteran prior to his death.  The appellant contended that the 
veteran died as a result of his brain condition; she 
indicated that he often cried from pain as a result of his 
condition.  The veteran's daughter testified that in 1999, 
when his psychiatric condition was aggravated, he would bump 
his head on the wall and shout; she stated that the veteran's 
action of bumping his head against the wall contributed to 
his death.  The veteran's daughter also recalled that he 
refused to eat, and he would not take his medications; she 
noted that these actions contributed to the deterioration of 
the veteran's general medical condition.  

Following a review of the veteran's claims folder, in August 
2003, a VA examiner noted that the veteran's schizophrenia, 
catatonic type, was a functional mental disorder, in which 
there is no known organic etiology.  The examiner indicated 
that the veteran died of an organic naturopathic process, 
hence should be considered as least likely as not a 
contributing factor to the veteran's death.  The VA examiner 
noted that the veteran expired due to the naturopathic 
process involved in pneumonia and sepsis, and further 
complicated by the veteran's current pulmonary tuberculosis 
class III, with cerebral infarct with residual left sided 
hemiparesis, which was further aggravated by the upper 
gastrointestinal bleeding secondary to stress induced 
gastritis.  The examiner further noted that the certification 
of death and the clinical course at the VMMC of the deceased 
was enough evidence to refute the claim of Dr. Jerez, in 
which he contends that schizophrenia "contributed 
materially" to the claim of the veteran, since a functional 
mental disorder is known to never present a process to become 
an antecedent or underlying cause to an individual's 
immediate cause of death.  The examiner explained that even 
healthy and productive individuals do succumb to pneumonia 
with sepsis as resultant complications.  The examiner stated 
that, reviewing the evidence in the claims folder would lead 
one to conclude that the pulmonary tuberculosis, cerebral 
infarct, advanced age and poor nutritional status were the 
major contributing factors that led to the disease of the 
veteran.  

Received in November 2003 was another medical statement from 
Dr. Ponciano Z. Jerez, dated in March 2003, wherein he stated 
that it is a know fact that schizophrenia incapacitates the 
reality relations and thereby influences distortions in 
external reality of the patients.  In this particular case, 
schizophrenia may be claimed not to directly cause the death 
of the veteran; however, among psychiatrists, it is believed 
that the condition contribute to and influence the death of 
the patient.  


III.  Legal Criteria/Analysis.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c) (1).  It is not sufficient to show that the 
service connected disability casually shared in producing 
death; rather, a causal connection must be shown.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2). Cf.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, element (1) has obviously been met.  With 
respect to element (2), there is the veteran's service-
connected mental disorder, paranoid schizophrenia, which has 
been alleged to be a contributory case of death.  Hickson 
element (2) is met to that extent only.  

With respect to element (3), medical nexus, the Board finds 
that the preponderance of the evidence in this case shows 
that there existed a contributory relationship between the 
service-connected schizophrenia disability and the cause of 
the veteran's death, as stated by Dr. E. L. R. in her opinion 
of March 2001.  First, it is undisputed that the veteran's 
schizophrenia was extremely debilitating in nature, as shown 
by the multiple periods of hospitalization and confinements, 
after he suffered a stroke in 1996.  On this point, the 
medical opinions of Dr. E. L. R. and the veteran's physician, 
Dr. Jerez are in agreement.  Significantly, Dr. Jerez pointed 
to the veteran's refusal to eat and drink, which led to his 
confinement in September 1999; he also manifested hostile 
behavior when his family attempted to care for him, during 
his terminal phase at home in February 2000.  The impact of 
the veteran's maladaptive behavior and lack of insight due to 
his service-connected schizophrenia aggravated his general 
medical condition and led to his death.  In the Board's view, 
Dr. Jerez's is therefore fairly read to state the conclusion 
that these factors showed a likely contributory relationship 
between the schizophrenia disorder and the subsequent 
deterioration of his health, which eventually led to his 
death.  The Board finds that Dr. Jerez's opinion is 
particularly persuasive and outweighs the unfavorable opinion 
of the August 2003 VA physician's opinion.  

Moreover, the Board also finds it significant that Dr. 
Jerez's opinion is in complete agreement with the opinion 
provided by Dr. E. L. R. in March 2001, which results in the 
record having two medical opinions in favor of the 
appellant's claim against the one unfavorable opinion of the 
VA doctor.  

In regard to the negative evidence, the Board finds the 
opinion to be of little probative value.  The fact that 
schizophrenia may prevent a veteran in cooperating with his 
own care appears to be dismissed out of hand.  The Board does 
not find this implied conclusion to be rational.

The Board has carefully weighed all of the available evidence 
of record and is cognizant of the fact that the medical 
opinions cited above are not unquestionably dispositive.  
However, the evidence only needs to be in equipoise for the 
claimant to prevail.  In summary, for reasons and bases 
expressed above, the Board concludes that service connection 
for the cause of the veteran's death is warranted.  The 
benefit sought on appeal is granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


